                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


SCOTT W. MORGARIDGE,

                     Plaintiff,                                 8:17CV349

       vs.
                                                                  ORDER
KWIK SHOP, INC., a Kansas Corporation;
and THE KROGER CO., an Ohio
Corporation;

                     Defendants.


                           STIPULATED DISMISSAL ORDER

      This matter comes before the Court for consideration on the defendant’s stipulation
for dismissal (Filing No. 37), the Parties having resolved all disputes in this proceeding
pursuant to a duly-negotiated and confidential settlement agreement, due notice having
been given and the Court being fully advised, it is hereby ordered:

      1.     This lawsuit, including all claims asserted in the Second Amended
             Complaint (Filing No. 20), is dismissed with prejudice; and

      2.     Each of the Parties shall pay their own respective fees and costs.




      Dated this 28th day of January, 2019.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
